Case 8:18-cv-00620-JVS-JDE Document 112 Filed 03/04/19 Page 1 of 3 Page ID #:5198



    1   IRELL & MANELLA LLP
        Lisa S. Glasser (223406)
    2   lglasser@irell.com
        David McPhie (231520)
    3   dmcphie@irell.com
        840 Newport Center Drive, Suite 400
    4   Newport Beach, California 92660-6324
        Telephone: (949) 760-0991
    5   Facsimile: (949) 760-5200
    6   Morgan Chu (70446)
        mchu@irell.com
    7   Stephen Payne (310567)
        spayne@irell.com
    8   1800 Avenue of the Stars, Suite 900
        Los Angeles, California 90067-4276
    9   Telephone: (310) 277-1010
        Facsimile: (310) 203-7199
   10
        Attorneys for Plaintiff
   11   GLAUKOS CORPORATION
   12                          UNITED STATES DISTRICT COURT
   13                        CENTRAL DISTRICT OF CALIFORNIA
   14                                  SOUTHERN DIVISION
   15

   16 GLAUKOS CORPORATION, a                    )   Case No. 8:18-cv-00620-JVS-JDE
        Delaware Corporation,                   )
   17                                           )   PLAINTIFF GLAUKOS
                       Plaintiff and Counter-   )   CORPORATION’S NOTICE OF
   18                  Defendant,               )   APPLICATION AND
                                                )   APPLICATION FOR LEAVE TO
   19         v.                                )   FILE RECORDS UNDER SEAL IN
                                                )   CONNECTION WITH ITS
   20 IVANTIS, INC., a Delaware                 )   MEMORANDUM IN REPLY TO
        Corporation,                            )   IVANTIS, INC’S SUPPLEMENTAL
   21                                           )   OPPOSITION
                       Defendant and            )
   22                  Counterclaimant.         )   Date: Mar. 11, 2019
                                                )   Time: 1:30 p.m.
   23                                           )   Courtroom: 10C
                                                )   Judge: Hon. James V. Selna
   24

   25

   26

   27

   28
                                                                 GLAUKOS’S NOTICE OF APPLICATION AND
                                                                                 APPLICATION TO SEAL

                                                                            Case No. 8:18-cv-00620-JVS-JDE
Case 8:18-cv-00620-JVS-JDE Document 112 Filed 03/04/19 Page 2 of 3 Page ID #:5199



    1                   NOTICE OF APPLICATION AND APPLICATION TO SEAL
    2              Pursuant to Local Rule 79-5.2.2(a) & (b), Plaintiff Glaukos Corporation
    3 (“Glaukos”), hereby respectfully requests to file under seal certain materials offered

    4 in connection with its Memorandum in Reply to Ivantis, Inc.’s Supplemental

    5 Opposition:

    6        • The following exhibits, or the unredacted versions of, Exhibits O, P, R, T, and
    7              U attached to the Declaration of Lisa Glasser in Support of Glaukos’s
    8              Memorandum in Reply to Ivantis, Inc.’s Supplemental Opposition;
    9        • The unredacted version of the Memorandum in Reply to Ivantis, Inc.’s
   10              Supplemental Opposition (“the Reply”) (which contains quotations and/or
   11              references to confidential content from the above-referenced materials); and
   12        • The unredacted version of Glaukos Corporation’s Reply to Ivantis, Inc.’s
   13              Supplemental Statement of Genuine Disputes (“the Reply Separate
   14              Statement”) (which contains quotations and/or reference to confidential
   15              content from the above-referenced materials, as well as materials previously
   16              sealed in connection with Ivantis’s Supplemental Opposition).
   17              For the reasons set forth in the attached Declarations of David McPhie and
   18 Sara Kerrane, Glaukos respectfully submits that compelling reasons exist for the

   19 Court to maintain Exhibits R and U under seal. The materials that Glaukos seeks to

   20 seal consist of highly proprietary technical information and research regarding

   21 Glaukos’s product. Ivantis does not oppose Glaukos’s Application to seal Exhibits R

   22 and U.

   23              Exhibits O, P, and T have been designated as confidential by Ivantis pursuant
   24 to the Protective Order entered in this matter (Dkt. 36). Ivantis will separately file its

   25 supporting declaration regarding these exhibits pursuant to Local Rule 79-5.2.2(b).

   26 Glaukos does not oppose Ivantis’s request that these exhibits remain under seal.

   27

   28
                                                                       GLAUKOS’S NOTICE OF APPLICATION AND
                                                                                       APPLICATION TO SEAL

        10649882                                     -1-                          Case No. 8:18-cv-00620-JVS-JDE
Case 8:18-cv-00620-JVS-JDE Document 112 Filed 03/04/19 Page 3 of 3 Page ID #:5200



    1 Dated: March 4, 2019

    2                                        Respectfully submitted,
    3                                        IRELL & MANELLA LLP
    4

    5                                        By: /s/ Lisa S. Glasser
                                                 Lisa S. Glasser
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                               GLAUKOS’S NOTICE OF APPLICATION AND
                                                                               APPLICATION TO SEAL

        10649882                            -2-                           Case No. 8:18-cv-00620-JVS-JDE
